People v Gangaram (2015 NY Slip Op 07516)





People v Gangaram


2015 NY Slip Op 07516


Decided on October 14, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 14, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
L. PRISCILLA HALL
SYLVIA O. HINDS-RADIX, JJ.


2013-02899
 (Ind. No. 1110/12)

[*1]The People of the State of New York, respondent,
v Errol Gangaram, appellant.


Lynn W. L. Fahey, New York, N.Y. (Nao Terai of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnnette Traill, Nicoletta J. Caferri, and Jonathan K. Yi of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Griffin, J.), rendered March 6, 2013, convicting him of assault in the second degree, leaving the scene of an incident without reporting, failure to stop at a steady red signal, unsafe lane change, reckless driving, aggravated unlicensed operation of a motor vehicle in the third degree, and overtaking a school bus, after a nonjury trial, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant was not denied the effective assistance of counsel. Viewing the record in its entirety, the defendant received meaningful representation (see People v Benevento, 91 NY2d 708; People v Rivera, 71 NY2d 705). Contrary to the defendant's contention, counsel's failure to request consideration of the lesser-included offense of assault in the third degree (see Penal Law § 120.00[3]) was a matter of strategy and tactics, which ultimately rested with counsel (see People v Colville, 20 NY3d 20, 23). Under the facts of this case, counsel's representation cannot be considered ineffective (see People v Ennis, 11 NY3d 403, 415; People v Stultz, 2 NY3d 277, 287).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant's remaining contentions are without merit.
DILLON, J.P., CHAMBERS, HALL and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court